DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This office action is responsive to the amendment filed 10 February 2021. As directed by the amendment claims 1 and 11 have been amended, and claims 2 and 3 have been previously cancelled. Thus, claims 1 and 4-22 are presently pending in this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,848,970. 
Although the claims at issue are not identical, they are not patentably distinct from each other because, with regards to claims 1, 4-10, 21 and 22, U.S. Patent No. 9,848,970 further claims the strut members defining a plurality of support voids; the plurality of transition strength 
Claims 1, 4-10, 21 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,060,837 in view of Garcia et al (US 2009/0149700 A1) (Garcia). 
U.S. Patent No. 9,060,837 discloses a unitary patterned implant for treating incontinence comprising a non-woven unitary elongate sling having a support portion including a plurality of strut members, first and second extension portions, at least one tissue anchor adapted for fixation to soft tissue, a transition strength zone including a plurality of members integrally formed with the at least one tissue anchor and extending from one of the first and second extension portions to facilitate stress or tension distribution between the tissue anchor and the extension portion, and an introducer needle tool having a handle portion and a needle, wherein the needle includes a distal tip adapted to selectively engage with the first or second end anchors (see claims 1 and 10). With regards to claim 1, U.S. Patent No. 9,060,837 does not teach the at least one tissue anchor provided at a distal portion of one of the first and second extension portions. Garcia teaches a non-woven unitary elongate sling implant (see paragraph [0036]) comprising a support portion 
Claims 4-10, 21 and 22 of the instant application are unpatentable over claims 1-9 of U.S. Patent No. 9,060,837.
Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-18 of U.S. Patent No. 9,060,837. 
Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 9,060,837 discloses a unitary patterned implant for treating incontinence comprising a non-woven unitary elongate sling having a support portion including a plurality of strut members, first and second extension portions, at least one tissue anchor adapted for fixation to soft tissue, a transition strength zone including a plurality of members integrally formed with the at least one tissue anchor and extending from one of the first and second extension portions to facilitate stress or tension distribution between the tissue anchor and the extension portion, and an introducer needle tool having a handle portion and a needle, wherein the needle includes a distal tip adapted to selectively engage with the first or second end anchors (see claims 1 and 10). With regards to claim 11, U.S. Patent No. 9,060,837 does not teach a second transition strength zone including a plurality of elongate members and integrally formed with the second end anchor and the second extension portion, however, it would have been 
Claims 12-20 of the instant application are unpatentable over claims 10-18 of U.S. Patent No. 9,060,837.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517.  The examiner can normally be reached on Monday thru Friday 9 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/KAYLEE R WILSON/Primary Examiner, Art Unit 3791